      Case 18-66766-jwc          Doc 226 Filed 09/30/20 Entered 09/30/20 11:04:04                      Desc Order
                                      to close Ch 7 - Asset Page 1 of 1

                                    UNITED STATES BANKRUPTCY COURT

                                             Northern District of Georgia


In     Debtor(s)
Re:    Beautiful Brows LLC                                   Case No.: 18−66766−jwc
       5002 North Royal Atlanta Dr                           Chapter: 7
       Suite M                                               Judge: Jeffery W. Cavender
       Tucker, GA 30084

       26−2988624




                         ORDER APPROVING ACCOUNT, DISCHARGING TRUSTEE
                                      AND CLOSING ESTATE



It appearing to the Court that

                                                    S. Gregory Hays



the Trustee in this case, has reduced the property and effects of the estate of the Debtor(s) to cash; that the Trustee has
made distribution thereof as required by the order of this Court and has rendered a full and complete account thereof,
and that the Trustee has performed all other and further duties required in the administration of the estate.

IT IS ORDERED that the accounts of the Trustee are approved and allowed, and that the estate is closed; that the
Trustee is discharged and relieved of the trust.




                                                             Jeffery W. Cavender
                                                             United States Bankruptcy Judge


Dated: September 30, 2020
Form 183
